Citation Nr: 1725133	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-42 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran's claim for service connection for bilateral hearing loss, and assigned it an initial noncompensable rating. 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing; a transcript of the hearing has been associated with the record. 

The Board remanded the appeal in July 2013, and again in June 2016. The appeal has now returned to the Board.



FINDING OF FACT

The Veteran's bilateral hearing loss has at most manifested Level II hearing impairment in each ear during the appeal period.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Increased Rating

Service connection for bilateral hearing loss was granted in the September 2009 rating decision on appeal, with an initial noncompensable evaluation assigned effective January 29, 2007. The Veteran contends that an increased rating is warranted throughout the claims period as he experiences substantial hearing loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). In cases where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. 38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

February 2008 VA audiometry results reflect pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
75
90
LEFT
10
15
40
75
95

The average pure tone thresholds were 50 in the right ear and 56 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in both ears. These results reflect Level I hearing in each ear and warrant a noncompensable rating under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100.

On March 2009 VA examination, audiometry results show pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
80
90
LEFT
10
10
40
70
90

The average pure tone thresholds were 53 in both ears. Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear. This level of impairment translates to Level II hearing in each ear under Table VI; Level II hearing warrants a noncompensable evaluation under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

On October 2013 VA examination, audiometry results reflect pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
85
100
LEFT
10
10
40
75
95

The average pure tone thresholds were 58 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears. The diagnosis was sensorineural hearing loss in both ears. This level of impairment translates to Level II hearing in the right ear and Level I hearing in the left ear under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Further, there is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and no indication that the Veteran's bilateral hearing loss disability met the criteria of an exceptional pattern of hearing loss at any time during the appeal period. Therefore, evaluation under the alternate criteria in Table VIA, based only on pure tone thresholds is not appropriate. 38 C.F.R. §§ 4.85(c), 4.86.

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran. He has indicated that he has difficulty hearing in noisy environments and that he frequently has to ask people to repeat statements to him. He has reported having to move his head closer to and needing to turn his ear towards the person with whom he is communicating.  He is competent to report these symptoms because observation of such symptoms requires only personal knowledge as it comes through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria. In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective complaints. See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349. Moreover, the October 2013 VA examiner considered the functional effects of the Veteran's bilateral hearing loss during the examination as she noted that the Veteran's difficulty hearing in noisy environments impacted the ordinary conditions of his daily life, including his ability to work. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based on the foregoing discussion, evidence of record shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted. See Fenderson, 12 Vet. App. at 126.

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim seeking a compensable rating for bilateral hearing loss. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


